Citation Nr: 1503962	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had Vietnam Era and Peacetime active duty service in the United States Army from May 1971 to June 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a  March 2010 unfavorable rating decision of the RO in Roanoke, Virginia.  

On July 16, 2014 the Veteran presented for a Board Hearing in Washington, D.C.  During the hearing, it was noted that the March 2008 prior final decision with associated September 2008 Statement of the Case (SOC) was not timely appealed.  The RO properly construed an August 2009 statement by the Veteran as a desire to reopen that previously unappealed claim.  A rating decision in March 2010 and a SOC in July 2012 denied the claim for lack of new and material evidence and determined the March 2008 was final.  

At the hearing, the Veteran advanced a new theory of entitlement concerning his back disorder, asserting that his back disorder was residual to his service connected bilateral lower extremity disorder.  The record was left open for 60 days to allow the Veteran opportunity to submit additional evidence concerning the new theory of entitlement he wished the Board to consider.  A written transcript of the hearing was added to the Veteran's file.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO in Roanoke denied the Veteran's claims for entitlement to service connection for a back disorder; the Veteran was properly informed of the adverse decision and his appellate rights, and he did not appeal.  

2.  The evidence received since the March 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received, and the claim of service connection for a back disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.159, 3.326(a) (2014).

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In this case, the Veteran was advised by December 3, 2009 and December 18, 2009 letters of the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice is of record and was provided before the March 2010 rating decision now on appeal.  As a result, VA has complied with the duty to notify.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

VA treatment records from Hampton VAMC indicted the Veteran receives SSI benefits based on the criteria for income and disability for Bi-Polar disorder.  "When a [Social Security Administration] decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  The only claim before the Board is a claim for a back disorder based on a newly advanced theory of entitlement related to a previously service connected condition.  The Veteran stated consistently in the record that his SSI benefit stems from his mental health disability with no mention of compensation or benefits for his claimed back disorder.  Therefore, although there are outstanding Federal agency records concerning a mental health condition, they are not relevant to the back disorder on appeal.  

VA has satisfied its duty to seek relevant records. VA has obtained and associated service treatment records, VA examination records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA treatment records or any other potentially relevant medical records exist.

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Boggs 520 F. 3d at 1336.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

As noted in the hearing transcript, the Veteran was afforded a VA examination in April 2012 after he stated in August 2009 that he believed his back disorder was secondary to his bilateral lower extremity disability.  The 2012 VA examiner noted minor spondylolisthesis at L4-L5 and, after a full battery of approved objective range-of-motion testing, determined that the Veteran suffered no current functional limitations and opined the Veteran's thoracolumbar spine condition had no functional impact on his ability to work.  

Nevertheless, at the Board hearing the Veteran posited that his back disability was more accurately attributed to residual injury related to his service connected bilateral lower extremity disability.  In support, the Veteran submitted a CD containing approximately 2600 pages of VAMC treatment records spanning a period from the present year back to 2001, with some records dating back to 1995.  However, the treatment records are merely a consolidation of years of treatment at various VA facilities and are cumulative and duplicative of medical records already in the file.  Any new treatment records that were submitted are simply the most recent treatment records concerning all of the Veteran's medical conditions.  Although, the treatment records do contain numerous general complaints of back pain over the years, the newly submitted material does not speak to the Veteran's claim that his current back disorder is related on a secondary basis, or on a residual basis, to his service connected bilateral lower extremity disability.  

The evidence added to the claims file since the March 2008 rating decision fails to demonstrate or suggest that the Veteran incurred a back disability in service or is related to a service-connected disability.  The Veteran specifically stated in his written claim and Board hearing that his back disability may be caused by residual effects of his service connected lower extremity disability.  Thus, the Veteran appears to have posited a new theory of entitlement.  However, as the Veteran has provided no evidence to support this theory of entitlement, this alone does not qualify as new and material evidence.  Roebuck, 20 Vet. App. at 307 .

The evidence submitted is cumulative or duplicative of the evidence considered in the final March 2008 decision and it does not relate to an unestablished fact necessary to substantiate the claim.  While the evidence is new, it is not material.  See 38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for a back disorder may not be reopened.  


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a back disorder is not reopened and the appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


